—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (Huttner, J.), entered February 28, 1991, which denied its motion for a change of venue from Kings County to Suffolk County.
Ordered that the order is affirmed, with costs.
The court did not improvidently exercise its discretion in denying the defendant’s motion for a change of venue to Suffolk County (see, CPLR 510 [3]; Weisemann v Davison, 162 AD2d 448; Filler v Cornell Univ., 147 AD2d 610; McAdoo v Levinson, 143 AD2d 819). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.